UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4630



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DWIGHT ANDRAE ALLEN, a/k/a C,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CR-04-04)


Submitted:   May 19, 2006                  Decided:   June 21, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen G. Jory, JORY & SMITH, L.C., Elkins, West Virginia, for
Appellant.   Stephen Donald Warner, OFFICE OF THE UNITED STATES
ATTORNEY, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwight Andrae Allen pled guilty to conspiracy to possess

with intent to distribute and to distribute more than five grams of

crack cocaine, in violation of 21 U.S.C. § 846 (2000).             The

district court sentenced him to a mandatory minimum sentence of

sixty months of imprisonment.          Allen’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), challenging

Allen’s sentence but stating that, in his view, there are no

meritorious issues for appeal.     Allen was informed of his right to

file a pro se supplemental brief but has not done so.       We affirm.

           Counsel asserts that the district court should have

considered sentencing Allen using the guidelines applicable to

powder cocaine because of the sentencing disparity created by the

100-to-1 ratio of crack to powder cocaine.       Allen’s argument is

foreclosed by our decision in United States v. Eura, 440 F.3d 625,

633-34 (4th Cir. 2006) (holding that, after United States v.

Booker, 543 U.S. 220 (2005), a sentencing court cannot vary from

advisory     sentencing   range   by   substituting   its   own   crack

cocaine/powder cocaine ratio for the 100-to-1 ratio established by

Congress).    Counsel also suggests that the district court should

have considered a sentence below the statutory mandatory minimum

sentence by applying the safety-valve provision.      However, “Booker

did nothing to alter the rule that judges cannot depart below a

statutorily provided minimum sentence. . . . [A] district court has


                                  - 2 -
no discretion to impose a sentence outside of the statutory range

established by Congress for the offense of conviction.”                     United

States v. Robinson, 404 F.3d 850, 862 (4th Cir.), cert. denied, 126

S. Ct. 288 (2005).

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm Allen’s conviction and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid    the

decisional process.

                                                                          AFFIRMED




                                      - 3 -